                Case 2:12-cr-00363-JCM-GWF Document 56 Filed 08/30/19 Page 1 of 3



 1   RICHARD A. WRIGHT, ESQUIRE
     Nevada Bar No. 886
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702-382-4800
 5   rick@wmllawlv.com
     Attorney for Tyson Lamar Jones
 6
 7                                                   UNITED STATES DISTRICT COURT
 8                                                               DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA, )
10                             )                                             CASE NOS.: 2:12-cr-00363-JCM-GWF
          Plaintiff,           )
11                             )
                  vs.          )                                             STIPULATION TO CONTINUE
12                             )                                             REVOCATION OF SUPERVISED
     TYSON LAMAR JONES,        )                                             RELEASE
13                             )                                             (First Request)
          Defendants.          )
14                             )
15               IT IS HEREBY STIPULATED AND AGREED, between the United States of America, by
16   and through its attorney, NICHOLAS A. TRUTANICH, United States Attorney, through DANIEL
17   J. COWHIG, Assistant United States Attorney; and Defendant TYSON LAMAR JONES, by and
18   through his counsel, RICHARD A. WRIGHT, ESQUIRE, Wright Marsh & Levy, that the
19   Revocation for Supervised Release hearing currently scheduled for September 5, 2019, at 10:00 a.m.,
20   be vacated and set to a date and time convenient to this Court, but no sooner than September 26,
21   2019.
22               The request for a continuance is based upon the following:
23               1.           Mr. Jones is also on supervised release in a second case, United States v. Tyson
24   Lamar Jones, Case No. 2:17-CR-00079-JAD-NJK, and has a revocation hearing pending in that case
25   also.
26               2.           Counsel for Mr. Jones is attempting to work out a resolution in both cases.
27               3.           Counsel for Mr. Jones has been unable to meet with Mr. Jones to discuss the
28   revocation petitions and a resolution.


     J:\DEBBIE\PLEAD-2019\JON/UN6\STIP 363 CONT REVOCATION HRG 1ST REQUEST
                Case 2:12-cr-00363-JCM-GWF Document 56 Filed 08/30/19 Page 2 of 3



 1               4.           The parties agree to the requested continuance.
 2               5.           Additionally, denial of this request for continuance could result in a miscarriage of
 3   justice.
 4               6.           The additional time requested by this Stipulation is made in good faith and not for
 5   purposes of delay.
 6               7.           This is the first request for a continuance of the revocation hearing.
 7               Dated this 30th day of August, 2019.
 8   WRIGHT MARSH & LEVY                                                         NICHOLAS A. TRUTANICH
                                                                                 UNITED STATES ATTORNEY
 9
10   BY         /s/ Richard A. Wright                                            BY /s/ Daniel J. Cowhig
           RICHARD A. WRIGHT, ESQUIRE                                              DANIEL J. COWHIG
11         Attorney for Tyson Lamar Jones                                          Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2019\JON/UN6\STIP 363 CONT REVOCATION HRG 1ST REQUEST   2
                Case 2:12-cr-00363-JCM-GWF Document 56 Filed 08/30/19 Page 3 of 3



 1                                                   UNITED STATES DISTRICT COURT
 2                                                               DISTRICT OF NEVADA
 3
 4
     UNITED STATES OF AMERICA, )
 5                             )                                             CASE NOS.: 2:12-CR-00363-JCM-GWF
          Plaintiff,           )
 6                             )
                  vs.          )                                             ORDER
 7                             )
     TYSON LAMAR JONES,        )
 8                             )
          Defendants.          )
 9                             )
10               IT IS THEREFORE ORDERED that the revocation for supervised release in the above-
11   captioned matter currently scheduled for September 5, 2019 at 10:00 a.m., be vacated and continued
12            October 2
     to ________________,              10:30 a _.m.
                          2019, at __________
13                      September
                 DATED this _______ 4,
                                    day2019.
                                        of ______________, 2019.
14
                                                                                   _______________________________________
15                                                                                 JAMES C. MAHAN
                                                                                   United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2019\JON/UN6\STIP 363 CONT REVOCATION HRG 1ST REQUEST     3
